U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Forthe period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission File No. 000-53006 Novus Robotics Inc. (Name of small business issuer in its charter) Nevada 20-3061959 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7669 Kimbal Street Mississauga, Ontario Canada L5S 1A7 (Address of principal executive offices) (905) 672-7669 (Issuer’s telephone number) Ecoland International, Inc. 4909 West Joshua Boulevard, Suite 1059 Chandler, AZ 85226 May 31, (Former name, former address and former fiscal year, if changes since last report) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesoNo x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 13, 2012 Common Stock, $0.001 NOVUS ROBOTICS INC. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to ConsolidatedFinancial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 2 PART I ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) NOVUS ROBOTICS INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (Unaudited) NOVUS ROBOTICS INC. Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS Current assets Cash $ $ Accounts receivable Inventory Taxes recoverable Prepaid expense Total current assets Security deposits Fixed assets Fixed assets, net of deprecation Total assets $ $ LIABILIITIES Current liabilities Accounts payable and accrued expenses $ $ Note payable - Deferred revenue Warranty provision Taxes payable - Dueto shareholder Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock: 50,000,000 shares authorized, at $0.001 par value, 0 shares issued and outstanding Common stock: 500,000,000 share authorized, at $0.001 par value, 88,650,000 issued and outstanding (December 31, 2010 - 59,000,000 common shares) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated interim financial statements. 3 NOVUS ROBOTICS INC. Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the three months ended June 30, For the six months ended June 30, Revenue $ Cost of sales Gross Profit Expenses Compensation Occupany costs Maintenance and repairs - - Travel Professional fees Communication Office and general Foreign exchange gain ) - ) - Total operating expenses Income tax (expense) benefit - ) - Net income (loss) $ ) $ $ $ Other comprehensive income (loss) Foreign exchange adjustment - ) - Comprehensive income (loss) $ ) $ $ $ Basic and diluted income (loss) per shares $ ) $ $ $ Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated interim financial statements. 4 NOVUS ROBOTICS INC. Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30, Cash flow from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Changes in operating assets and liabilities Accounts receivable ) ) Inventory Prepaid expense Accounts payable and accrued expenses ) ) Deferred revenue ) ) Warranty provision ) Taxes recoverable/payable Net cash provided by (used in) operating activities ) Cash Flow from investing activity Cash received as result of reverse merger transaction - Net cash provided by investing activities - Cash Flow from financing activity Advance from shareholder - Repayment to shareholder - ) Net cash provided by (used in) financing activity ) Effect of foreign exchange rate on changes in cash ) ) Increase in cash Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities: Receivable received as a result of reverse merger transaction $ ) $
